Citation Nr: 0527029	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  00-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1940 until June 1946.  He was a prisoner of war of the 
Japanese government between March 1942 and September 1945.  
The veteran died in June 1999.  The appellant is the widow of 
the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Regional Office (RO) in Providence, 
Rhode Island, that denied service connection for the cause of 
the veteran's death, and entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  

This case was remanded in October 2001 and October 2003.  It 
has been returned for review by the Board.  


FINDINGS OF FACT

1.  In a May 2005 RO decision, service connection for the 
cause of the veteran's death was granted.

2.  The appeal for DIC benefits pursuant to 38 U.S.C.A. § 
1318 is moot in light of the award of service connection for 
the cause of the veteran's death.


CONCLUSION OF LAW

The appeal for DIC benefits pursuant to 38 U.S.C.A. § 1318 
must be dismissed.  38 U.S.C.A. §§ 511, 7104 (West 2002); 38 
C.F.R. § 20.101 (2004); Sabonis v. Derwinski, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), defines 
VA's duties to notify and assist a claimant in the 
development of a claim.

Because any potential VCAA defect is moot and of no prejudice 
as there is no potential for additional benefit under 38 
U.S.C.A. § 1318, it is unnecessary to analyze the impact of 
changes to the regulations defining VA's duty to assist. 

Service connection was granted for the cause of the veteran's 
death in May 2005, effective in July 1999.  The grant of 
service connection for the cause of the veteran's death was a 
grant of DIC benefits.  The provisions of 38 U.S.C.A. § 1318 
only provide another avenue of entitlement to DIC benefits.

The Board has jurisdiction of all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits.  38 C.F.R. § 20.101.  The 
issue before the Board is whether there is an actual or 
potential benefit.  If there is no actual or potential 
benefit, a review would be fruitless since even a favorable 
ruling would result in no benefit to the appellant.

Entitlement has already been established under 38 U.S.C.A. § 
1310 and there is no potential for additional benefit under 
38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277 
(1994) (the Board does not have jurisdiction to review a case 
if no benefit would accrue to the claimant).

In light of the grant of service connection for the cause of 
the veteran's death and the lack of potential for additional 
benefit under section 1318, the appeal is dismissed.  38 
U.S.C.A. §§ 501, 7104.


ORDER

The appeal for DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
dismissed.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


